                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )             Nos. 3:19-CR-48-TAV-HBG
                                                  )                  3:99-CR-132-TAV-HBG
ERIC HOUSTON,                                     )
                                                  )
                       Defendant.                 )

                                MEMORANDUM AND ORDER

               All pretrial motions have been referred to the undersigned pursuant to 28 U.S.C. §

636(b). This case came before the undersigned on August 23, 2019, for a competency hearing in

case number 3:19-CR-48 and an initial appearance on a petition for violation of supervise release

in case number 3:99-CR-132. Assistant United States Attorney Alan Scott Kirk, appeared on

behalf of the Government. Attorney Devin S. DeVore, who practices with Attorney Norman D.

McKellar, represented the Defendant, who was also present.

               The Court first took up the competency issue. The Court and the parties have

received the seventeen (17)-page Forensic Evaluation report by Forensic Psychologist Ryan Nybo,

Psy.D., of the Federal Detention Center in Seatac, Washington (“FDC Seatac”). Dr. Nybo

diagnosed the Defendant with Antisocial Personality Disorder and Malingering. However, he

found that the Defendant “has a sufficient ability to understand the nature and consequences of the

court proceedings against him and an adequate ability to properly assist counsel in his defense.”

Dr. Nybo concludes that Defendant Houston is not suffering from a mental disease or defect that

compromises his ability to understand his case or to assist properly in his defense.

               The Government offered the Forensic Evaluation, report as its evidence and asked

that the report be made a sealed exhibit to the hearing. Mr. DeVore stipulated to the report. The
Court directed that the Forensic Evaluation report be made sealed exhibit 1 to the hearing and filed

in the record under seal. Neither the Government nor Defendant Houston sought to offer any other

evidence for the Court to consider on the issue of the Defendant’s competency. Based upon Dr.

Nybo’s report and pursuant to 18 U.S.C. § 4241(d), the Court finds by a preponderance of the

evidence that Defendant Houston is able to understand the nature and consequences of the charges

and proceedings against him and to assist properly in his defense. Accordingly, the Court finds

that the Defendant is COMPETENT to proceed to trial.

               Mr. McKellar moved for a competency evaluation for Defendant Houston on May

2, 2019, shortly after the Defendant’s initial appearance and arraignment in this case. Since that

time, the Defendant has filed two pro se motions [Docs. 16 & 19] and one pro se letter [Doc. 22]

to the Court, asking for the removal of Mr. McKellar and the appointment of new counsel.

Defendant Houston does not provide any reason for substitution of counsel in these filings, except

for a vague and disjoined reference to a conflict of interest. At the motion hearing, Mr. DeVore

directed the Court’s attention to the Defendant’s statements to Dr. Nybo about wanting to fire his

attorney, which are contained within Dr. Nybo’s report. Mr. DeVore argued that these statements

indicate that the Defendant no longer trusts Mr. McKellar.

               The Court finds that Defendant Houston has not stated a basis for substitution of

counsel. In order to substitute counsel, the undersigned must find either an actual conflict of

interest or good cause. Defendant has shown neither.1 See Wilson v. Mintzes, 761 F.2d 275, 280



1
  The Defendant did not raise the comments he made to Dr. Nybo about his relationship with Mr.
McKellar in his pro se motions. However, even considering those comments, the Court still finds
the Defendant has not provided a valid basis for substitution of counsel. Dr. Nybo characterized
the Defendant as an unreliable historian and given to exaggeration. Thus, the Court questions the
truthfulness of the Defendant’s comments to Dr. Nybo. Moreover, as the Court noted in the
competency hearing, Dr. Nybo stated that based upon the Defendant’s attitude, he will have
difficulty getting along with any attorney.
                                                 2
(6th Cir. 1985) (holding that a defendant seeking to substitute counsel must show good cause).

Instead, the Court finds that the Defendant and Mr. McKellar had approximately one week to work

together, before the Defendant was committed for a mental evaluation. The undersigned finds that

Defendant Houston has not given the attorney-client relationship a chance. The Defendant is

cautioned that the Sixth Amendment does not entitle a defendant to counsel with whom he shares

a good rapport or to a “meaningful relationship” with his attorney. Morris v. Slappy, 461 U.S. 1,

13-14 (1983). Instead, the Defendant is entitled to competent counsel. Defendant Houston is

admonished to make every effort to work with Mr. McKellar on his case.

               At the time of the Defendant’s commitment for a mental evaluation, his June 25,

2019 trial date was removed, to be reset upon a finding that the Defendant is competent. The

parties agreed to a new trial date of October 22, 2019.2 The Court set a new deadline for filing

pretrial motions of September 13, 2019. Responses to motions are due on or before September

27, 2019. The parties are to appear before the undersigned for a pretrial conference on October

2, 2019, at 11:00 a.m. If any motions are filed, the Court will hear them at this hearing. October

2, 2019 is also the deadline for entering into a plea agreement and for providing reciprocal

discovery. Motions in limine must be filed no later than October 7, 2019.      Special requests for

jury instructions shall be submitted to the District Judge no later than October 11, 2019, and shall

be supported by citations to authority pursuant to Local Rule 7.4.

               The Court finds that the allegations in the petition in case number 3:99-CR-132 are

based upon the charged activity in case number 3:19-CR-48. Accordingly, the Court appointed



2
 The Court finds that all the time between the Defendant’s motion for a competency evaluation
[Doc. 15], which was filed on May 2, 2019, and the competency hearing on August 23, 2019, is
be fully excludable under the Speedy Trial Act, because the Defendant was undergoing an
examination to determine his competency to proceed. See 18 U.S.C. § 3161(h)(1)(A); see also 18
U.S.C. § 3161(h)(1)(F) (excluding up to ten days of time for transportation to and from places of
examination and hospitalization).
                                                 3
Mr. McKellar to represent the Defendant in both cases, and the schedule for these cases shall track

together. Thus, the revocation hearing in case number 3:99-CR-132 will be on October 22, 2019.

               Accordingly, it is ORDERED:

           (1) The Defendant is COMPETENT to proceed to trial;

           (2) The Defendant’s pro se requests [Docs. 16 & 19] for the substitution
               of counsel are DENIED;

           (3) The trial of this matter reset to October 22, 2019, at 9:00 a.m.,
               before the Honorable Thomas A. Varlan, United States District
               Judge. This date will also be the revocation hearing in case number
               3:99-CR-132;

           (4) All time between the filing of the motion for competency evaluation
               on May 2, 2019, and the competency hearing on August 23, 2019,
               is fully excludable under the Speedy Trial Act for the reasons set
               forth herein;

           (5) The deadline for filing pretrial motions is reset to September 13,
               2019;

           (6) Responses to motions are due on or before September 27, 2019;

           (7) The parties are to appear before the undersigned for a pretrial
               conference on October 2, 2019, at 11:00 a.m. This date is also the
               deadline for filing a plea agreement and providing reciprocal
               discovery;

           (8) Motions in limine must be filed no later than October 7, 2019; and

           (9) Special requests for jury instructions with appropriate citations shall
               be submitted to the District Judge by October 11, 2019.

               IT IS SO ORDERED.

                                              ENTER:



                                              United States Magistrate Judge




                                                 4
